Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims

This action is a Final action on the merits in response to communications filed on 07/12/2022.
Claims 1, 8 and 15 have been amended. Claims 7 and 14 have been cancelled. Therefore, Claims 1-6, 8-13 and 15-20 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered.
Response to Arguments
Applicant’s arguments have been considered.
Applicant’s arguments, see Remarks pgs. 1-2, filed 07/12/2022, with respect to 35 U.S.C. 103(a) have been fully considered and are persuasive.  The rejection has been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
generating semidefinite matrices using the historical data, wherein the semidefinite matrices incorporate historical samples of a form (yt, xt, zt), and wherein yt is a target variable to be predicted at time t, xt is an input parameter at time t, and zt is an environment variable at time determining a statistical model based on the semidefinite matrices; 
determining, using the statistical model and the production data, a prediction of a target variable yt associated with operating conditions at the facility; 
monitoring production at a facility, including collecting production data comprising the transactional data and the non-transactional data of the facility;
determining, using the statistical model and the production data, a predictions of a target variables associated with operating conditions at the facility…
providing, …recommendations for optimizing actions at the facility, the recommendations based on the predictions of the target variable yt;

The limitation under its broadest reasonable interpretation covers Mathematical Concepts related to mathematical relationships between variables and mathematical calculations but  for the recitation of generic computer components (e.g. a processor and crm). For example, determining a statistical model based on semidefinite matrices demonstrates a relationship between variables and determining using a statistical mode a prediction involves a calculation.  Accordingly, the claim recites an abstract idea of Mathematical Concepts. 
In addition, the claim could be seen as Mental Processes as the claim involves evaluation of data using matrices and statistical models.
Independent Claims 8 and 15 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claims 2 and 3 are directed to a function of y, Claim 4 is directed to transactional and non-transactional data, Claim 5 is directed an optimizing action, claim 6 is directed to market conditions. Claims 9-13 and 16-20 substantially recites the subject matter of Claims 2-6 and encompass the same abstract ideas.
The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional elements of a computer-implemented method. Claim 8 recites the additional elements of a non-transitory computer readable medium storing instructions executable by a computer system. Claim 15 recites the additional elements of one or more processors, a non-transitory crm coupled to one or more processors. These are generic computer components recited at a high level of generality as performing generic computer functions.
For instance, the steps of collecting historical data and monitoring production at a facility involving collecting production data is data gathering activity and considered extra-solution activity. The step of generating semidefinite matrices, determining a statistical model based on semidefinite matrices and determining a prediction of a target variable are mathematical operations. The steps of providing on a user interface recommendations for optimizing actions where the recommendations are based on the prediction of the target variable yt is related to data analysis and displaying a result of the analysis to a user. The step of optimizing an action at the facility  including performing automatic updates of production systems at the facility is data gathering activity as the updating could reasonably be a data update to a production system, which does not provide for a control type of step. 
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of a computing system, a processor and a computer readable storage medium are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception. Mere instructions to apply an exception using generic computer components cannot provide for an inventive concept. The claim is not patent eligible.
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. 

Therefore, Claims 1-6, 8-13 and 15-20 are ineligible.

Conclusion
	The prior art made of record and not relied upon is considered relevant but not applied:
Nixon et al. (US 2014/0282227) discloses a data modeling studio connected to a process plant that collects and models plant data including detecting events and offering suggested corrective actions

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683